—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered March 30, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [2]).
There is no merit to the defendant’s argument that he was penalized for exercising his right to trial since his codefendants received lesser sentences after pleading guilty. There is no indication that vindictiveness based upon the defendant’s *723failure to plead guilty played any part in his sentencing (see, People v Patterson, 106 AD2d 520, 521). The sentencing minutes indicate that the court considered the appropriate factors in sentencing the defendant, and we find the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Lawrence and Florio, JJ., concur.